DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 17, and 22 are objected to because of the following informalities:
Claim 3 recites “the distal end of the tongue-shaped flow guide.” This language alone is arguably acceptable, but Applicant has already recognized that a distal end has not been mentioned yet in other claims 5 and 6, where the claims were amended to use the indefinite article, which should also be employed in claim 4.
Line 2 of claims 17 and 22 should be amended to recite “traverse to.”

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a beverage fluid, such as coffee” (ln. 5). Claim 12 recites “such as in a forward direction.” Claim 13 recites “such as opposite a forward direction” (ln. 4). Claim 25 recites “a beverage fluid, such as coffee.” The phrase “such as” renders each claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Commentary: The Office notes that “such as to be fluidly separated” in claim 24 is not comparable to the above examples, since reading this passage in context clearly shows that it has the effect of saying “so as to.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Each of claims 2, 7, 11–13, 15, 17–20, 22, and 23 use the term “preferably” to recite a narrower range, or a narrower set of limitations, in some cases for almost the entire claim. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The claims will be understood in their broadest sense.
Claim 10 recites “the first fluid guiding surface,” which lacks antecedent basis because, unlike claims 12 and 13, the claim does not depend from dependent claim 7 where this element is first introduced. For examination purposes, the claim will be understood as depending from claim 7, and with an expectation that it will be amended to depend from claim 7.
Claim 21 recites that “the tongue-shaped flow guide comprises a further flow restriction.” However, claim 1 from which it depends does not recite any first or initial flow restriction, which is included in dependent claim 16. The Office will examine the claim understanding that it should depend from, and will be amended to depend from, claim 16. The Office notes that it recognizes that the “further flow restriction” on the tongue-shaped flow guide in claim 21 differs from the “second flow restriction” of the at least one outlet channel of claim 19.
Claim 26 uses the term “about” on lines 2 and 4. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant should strike the term “about.”
Claims 2–9, 11, 14–20, and 22–24 are rejected due to dependency upon rejected claims.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3–7, 14–16, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bambi et al. (US Pub. 2012/0266754).
Claim 1: Bambi discloses a beverage fluid dispensing head (title, “Portafilter”) comprising
a housing (10); and
a fluid track (best shown in fig. 3), at least in part, arranged inside the housing,
wherein the fluid track comprises:
an inlet channel (upper part of 10) arranged for receiving a beverage fluid from a beverage apparatus;
a collection chamber (lower part of 10, with 14), fluidly connected to the inlet channel, for receiving the beverage fluid therefrom;
at least one outlet channel (15, upper part of 20),
wherein the at least one outlet channel is fluidly connected to the collection chamber for receiving the beverage fluid from the collection chamber (ascertainable from figs. 1–3),
wherein a downstream part of the at least one outlet channel is formed as a tongue-shaped flow guide (22, 23) which is downwardly directed for, in use, guiding the received beverage fluid and submitting the received beverage fluid therefrom in the form of an integral fluid beam for dispensing.
Claim 3: Bambi discloses the tongue-shaped flow guide having a first and a second upstanding edge (clearly visible on 22, 23 in the figures), wherein the upstanding edges taper, at least in part, towards a distal end of the tongue-shaped flow guide (ibid.).
Claim 4: Bambi discloses the tongue-shaped flow guide having a first and second upstanding edge (clearly visible on 22, 23 in the figures), and wherein each of the upstanding edges are beveled or kinked towards a distal end of the tongue-shaped flow guide (the edges of 22, 23 being kinked is shown in the figures).
Claim 5: Bambi discloses the tongue-shaped flow guide having a first and a second upstanding edge (clearly visible on 22, 23 in the figures), and wherein the upstanding edges converge towards a distal end of the tongue-shaped flow guide (ibid.).
Claim 6: Bambi discloses a distal end of the tongue-shaped flow guide being formed as a single tip (clearly visible on 22, 23 in the figures).
Claim 7: Bambi discloses the tongue-shaped flow guide having a first fluid guiding surface (the top surface of 22, 23) which forms an inward curvature, when viewed in a first horizontal cross-section (clearly visible on 22, 23 in the figures).
Claim 14: Bambi discloses the at least one outlet channel being integral with the tongue-shaped flow guide (the upper part of 20 being integral with 22, 23).
Claim 15: Bambi discloses part of the at least one outlet channel being formed as a chute having a downwards curvature toward the tongue-shaped flow guide (see the downward slope the part of 20 between its upper part and 22 depicted in fig. 3).
Claim 16: Bambi discloses the at least one outlet channel comprising a first flow restriction (the narrowed diameter of 15 qualifies, shown in fig. 3), wherein the first flow restriction comprises a first through flow opening (15).
Claim 25: Bambi discloses a coffee apparatus with a beverage preparation unit (necessary and inherent with “Coffee Machines,” title).
Claim 26: Bambi discloses its beverage preparation unit being arranged to receive a coffee capsule (Bambi’s upper member 10 can receive such a capsule) for brewing coffee at a pressure that is about 1–20 bar above atmospheric pressure (title, “Espresso,” which inherently has a pressure of about 9 bar).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bambi as applied to claim 1 above, and further in view of Diester et al. (US Pub. 2016/0366905).
Bambi does not explicitly disclose its tongue-shaped flow guide being arranged for, in use, receiving beverage fluid with an average flowrate within a range A of flowrates wherein the range A of flowrates is 0.4–6 ml/s.
However, Diester teaches that 3 to 4 ml/s is suitable for preparing espresso (para. 17).
Given that Bambi is also directed to espresso (see title), it would have been obvious to one of ordinary skill in the art to render the flow guide of Bambi to be arranged for a flowrate of 3 to 4 ml/s, as suggested by Diester.
Claims 11, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bambi as applied to claim 1 above, and further in view of Marchi et al. (US Pub. 2014/0137749).
Claim 11: Bambi does not disclose its housing being provided with at least one opening in a bottom thereof, wherein the at least one tongue-shaped flow guide extends through the at least one opening, wherein the shortest distance between the at least one opening and a distal end of the tongue-shaped flow guide is between 3–15 mm.
However, one of ordinary skill in the art has a generic motivation to add a more all-encompassing housing to offer further protection. Marchi discloses a similar apparatus with an inner portion 13B and a pair of dispensing apertures 41 analogous to 22, 23 and the associated structure in Bambi. Marchi also discloses an outer portion 13A having two corresponding holes 19A that allow apertures 41 and projections 43 to extend therethrough. Marchi does not disclose the degree of extension of projection 43 beyond hole 19A, but in seeking to implement a housing alike to what Marchi teaches into Bambi, given fig. 7, one of ordinary skill in the art would have considered a small protrusion length, including within the claimed 3–15 mm range.
Claim 23: Bambi modified by Marchi discloses the housing (Marchi: 13A) having a skirt element (Marchi: 19A) which extends downwardly from the housing (Marchi: see fig. 7) and which is arranged around where the tongue-shaped flow guide would be (i.e. 22, 23 of Bambi where 41, 43 of Marchi are).
Claim 24: Because Marchi discloses simple apertures instead of a tongue-shaped flow guide, it does not show its skirt elements being spaced apart as claimed. However, Marchi’s skirt elements are fluidly separated from its apertures, and in adding the housing and skirt elements of Marchi to Bambi, it would have been obvious to one of ordinary skill in the art to space the skirt elements from Bambi since to do otherwise would interfere with the flow on the tongue-shaped flow guide of Bambi.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bambi.
Bambi does not explicitly disclose its first fluid guiding surface terminating at an angle between 0–10 degrees from vertical. However, given the general decreasing angle of 22, 23 depicted in the figures in Bambi, as well as a general understanding about where a desired flow would need to be directed to, it would have been obvious to one of ordinary skill in the art to select an angular value of for the end of the first fluid guiding surface of 10 degrees or less.
Claims 17–22 are rejected under 35 U.S.C. 103 as being unpatentable over Bambi as applied to claim 16 above, and further in view of Medema (US Pub. 2006/0186134).
Claim 17: Bambi does not disclose its first flow restriction being a first upstanding wall which extends traverse a flow direction.
However, Medema discloses a similar apparatus with a first flow restriction (9) being a first upstanding wall (91, 92) which extends traverse a flow direction (ascertainable from fig. 3a).
It would have been obvious to one of ordinary skill in the art to add the first flow restriction of Medema to the lower member 20 of Bambi to facilitate even beverage distribution over the outlets 22, 23 (see the abstract of Medema).
Claim 18: Modified as per claim 17 above, Medema does not disclose its first through flow opening being slit-shaped. Instead, Medema’s primary embodiment shows a V-shaped restriction.
However, Medema clearly teaches that its walls may have a different shape (para. 20), and a slit is similar enough to a V-shape that it would have been obvious to one of ordinary skill in the art to experiment with such a shape.
Medema does not disclose the width of its through flow opening being in the range of 2.0–6.0 mm.
However, it would have been obvious to one of ordinary skill in the art to determine a suitable width for the through flow opening depending on the rate of infusion and the size of the beverage being made, including concluding on a 2–6 mm width.
Claim 19: Modified as per claim 17 above, Medema discloses its own at least one outlet channel (82) comprising a second flow restriction (86), wherein the second flow restriction comprises a through flow opening (86, see fig. 3b).
Claim 20: Following from claim 19, Medema discloses the second flow restriction being a second upstanding wall which extends traverse to a flow direction (see 86 in fig. 3b).
Claim 21: Neither Bambi nor Medema disclose a tongue-shaped flow guide with a further flow restriction, wherein the further flow restriction comprises a further through flow opening.
However, Medema discloses similarly placed further flow restrictions 86 (see fig. 3b) near its own flow guide ending at outlets 82, wherein the further flow restriction comprises a further through flow opening (see 86 in fig. 3b), and it would have been obvious to one of ordinary skill in the art to associate these with the tongue-shaped flow guide of Bambi to further enhance the even distribution of the beverage over the outlets (see para. 21 of Medema).
Claim 22: Following from claim 21, Medema discloses the further flow restriction being a further upstanding wall which extends traverse a flow direction (see 86 in fig. 3b).

Allowable Subject Matter
Claims 8–10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The first and second upstanding edges of Bambi cannot be considered to merge downstream of what can only fairly be described as the first fluid guiding surface, which is really the entire upper surface within the channel of 22, 23, as no portion of this surface can be rendered distinct from another by any particular feature. It’s not perfectly clear what the claimed “merging” is, but the Office does not consider it indefinite, as it finds that “merging” as claimed constitutes the dissolution of the first and second upstanding edges, primarily in their “upstanding” (i.e. greater than say 45° from horizontal) sense, and into a single non-upstanding portion. Based on Bambi’s figures, it does not seem that the first and second upstanding edges merge at all, as they seem to remain upstanding until the end of the first fluid guiding surface, but even if they were considered to merge, it would only be at the same point as—and not downstream of—the first fluid guiding surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/               Primary Examiner, Art Unit 3761